DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The prior art recites systems and methods for evolving state protocols and decision support.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art references of Hogan, Powell, Fairbrothers, and Colloca teach systems and methods for decision support, positive outcome driven clinical workflow optimization, patient care pathway shape analysis, implementation of web based collaborative clinical pathways, and spinal analysis. 
Applicant’s invention distinguishes itself from the prior art due to the claimed invention of the independent claims, because they recite the following limitations not taught or suggested by the prior art: wherein the second patient record is associated with the first care pathway based at least on an acceleration of metric change that is computed for one or more metrics in the second patient record. Here, the acceleration of metric change is a term of art that was not found to be obvious to combine using the cited references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M.P./Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686